 Case 3:21-cv-01105-E-BN Document 15 Filed 09/03/21       Page 1 of 1 PageID 85



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

GLORIA DEAN CLARK,                      §
                                        §
            Plaintiff,                  §
                                        §
V.                                      §         No. 3:21-cv-1105-E
                                        §
EY,                                     §
                                        §
            Defendant.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge.

       SO ORDERED this 3rd day of September, 2021.




                                      _________________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
